As filed with the Securities and Exchange Commission on August7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Address of principal executive offices) (Zip code) Mark A. Coffelt 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78730 (Name and address of agent for service) 800-880-0324 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2012 Date of reporting period:06/30/2012 Item 1. Schedule of Investments. Empiric Core Equity Fund Schedule of Investments June 30, 2012 (Unaudited) Fair COMMON STOCKS - 97.63% Shares Value CONSUMER DISCRETIONARY - 31.06% Apparel Retail - 3.64% Ross Stores, Inc. $ Automotive Retail - 7.42% Advance Auto Parts, Inc. O'Reilly Automotive, Inc. * Homefurnishing Retail - 5.41% Bed Bath & Beyond, Inc. * Leisure Products - 1.04% Mattel, Inc. Publishing - 5.25% McGraw-Hill Companies, Inc. Restaurants - 6.99% McDonald's Corp. Papa John's International, Inc. * Specialty Stores - 1.31% Winmark Corp. Total Consumer Discretionary CONSUMER STAPLES - 6.07% Household Products - 6.07% Colgate Palmolive Co. Total Consumer Staples ENERGY - 4.13% Oil & Gas Integrated - 1.54% Chevron Corp. Oil & Gas Exploration & Production - 2.59% Contango Oil & Gas Co. * Total Energy HEALTH CARE - 15.93% Health CareServices - 3.49% Quest Diagnostics, Inc. Health Care Equipment - 7.90% Baxter International, Inc. ResMed, Inc.* Varian Medical Systems, Inc. * Health Care Facilities - 1.44% U.S. Physical Therapy, Inc. Life Sciences Tools & Services - 2.16% Techne Corp. $ Pharmaceuticals - 0.94% Abbott Laboratories Total Health Care INDUSTRIALS - 11.10% Air Freight & Logistics - 2.56% C.H. Robinson Worldwide, Inc. Diversified Supply Services - 1.03% Copart, Inc. * Industrial Conglomerates - 3.92% 3M Co. Research & Consulting Services - 2.08% Dun & Bradstreet Corp. Trucking - 1.51% Landstar Systems, Inc. Total Industrials MATERIALS - 3.51% Chemicals, Agricultural & Fertilizers - 1.13% CF Industries Holdings, Inc. Paper Products - 2.38% Schweitzer-Mauduit International, Inc. Total Materials TECHNOLOGY - 25.83% Application Software - 1.73% Intuit Inc. Computer Hardware - 3.41% Apple, Inc. * Data Processing & Outsourced Services - 6.53% Jack Henry & Associates, Inc. Paychex, Inc. Total System Services, Inc. Data Processing Services - 3.14% Mastercard, Inc. IT Consulting & Services - 2.28% International Business Machines Corp. Semiconductors - 5.44% Intel Corp. Systems Software - 3.30% Microsoft Corp. Total Technology TOTAL COMMON STOCKS (Cost $32,429,105) TOTAL INVESTMENTS (Cost $32,429,105) -97.63% $ Other Assets in Excess of Liabilities - 2.37% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. * Non Income Producing The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participant’s would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities traded on a securities exchange for which a last-quoted sales price is readily available will be valued at the last sales price as reported by the primary exchange on which the securities are listed.Securities listed on the Nasdaq National Market System (“Nasdaq”) will be valued at the Nasdaq Official Closing Price, which may differ from the last sales price reports.Securities traded on a securities exchange for which a last-quoted sales price is not readily available will be valued at the last bid price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Options and Futures – Exchange-traded options on securities and indices purchased or sold by the Fund generally will be valued at their last sales price or, if not last sales price is available, at their last bid price.Options traded in the OTC market, the average of the last bid prices obtained from two or more dealers will be used unless there is only one dealer, in which case that dealer’s last bid price is used.Futures contracts shall be valued at the closing price on their primary exchange.If a closing price is not readily available, futures will be priced at the closing bid price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities - Short-term investments are valued at amortized cost, if their original maturity was 60 days or less, or by amortizing the values as of the 61st day prior to maturity, if their original term to maturity exceeded 60 days.To the extent the inputs are observable and timely, these securities may be classified in level 1 of the fair value hierarchy. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor under procedures established by and under the general supervision and responsibility of the Fund's Board of Directors.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's securities as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
